Citation Nr: 0905522	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  05-18 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for absence, seratus 
anterior and anterior portion of deltoid, right shoulder 
(claimed as a right shoulder disorder).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to July 
1964.  

This claim comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision by the VA RO in 
St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran asserts that his current right shoulder pain is 
due to an injury sustained in service that exacerbated a pre-
existing condition.  Specifically, he reports that performing 
push-ups in boot camp caused his right shoulder to give out 
and his nerve to be pinched.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).  In order to prevail on the issue of 
service connection there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service.  38 U.S.C.A. § 
1111 (West 2002).  When no pre-existing condition is noted 
upon entry into service, the veteran is presumed to have been 
sound upon entry and the burden falls on the government to 
rebut the presumption of soundness.  The correct standard 
requires the VA show by clear and unmistakable evidence (1) 
the veteran's disability existed prior to service and (2) the 
pre-existing disability was not aggravated during service.  
See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 
U.S.C.A. § 1111.  

Service treatment records dated in March and April 1963, show 
treatment for recurrent right shoulder pain and weakness.  
Findings include a history of right shoulder injury, 
trapezius and rhomboid myositis secondary to doing push-ups, 
rotator cuff tear of the right shoulder, and a seratus 
anterior paralysis.  Specifically, an April 1963 service 
treatment record reflects reports of some slip in the right 
shoulder accompanied by discomfort and some loss of function 
while doing push-ups.  The physician noted that clinical 
examination showed a very definite seratus anterior paralysis 
which could be either muscular tenderness or neurological 
origin, which could conceivably be due to stretching while 
doing push-ups.  The Veteran was diagnosed with neuropathy 
due to direct trauma, right long thoracic nerve.  Subsequent 
orthopedic clinic notes dated later that month indicate that 
right should pain and weakness existed prior to service, and 
a medical discharge was recommended.  Examination results 
revealed no right seratus anterior and anterior portion of 
right deltoid.  The physician opined that the Veteran's right 
shoulder disorder was more likely a congenital problem than a 
traumatic problem.  Both the Veteran's induction and 
separation examinations are negative for findings of 
complaints of or treatment for a right should disorder.  

The Board notes that private treatment records, dated in 
August 2002, reflected findings of a right shoulder disorder 
that is old and probably a childhood injury.  However, a VA 
treatment record, dated in December 2003, reflects findings 
of cervicalgia on the right trapezius area and chronic 
weakness that the Veteran related to an injury he had in boot 
camp.  The physician noted a history of a motor vehicle 
accident, and the Veteran denied any whiplash during that 
time.  The Veteran was diagnosed with cervicalgia, and 
neuropathy, possibly compressive, could not be ruled out, and 
right shoulder pain, and a rotator tear could not be ruled 
out.  

Service connection for a right shoulder disorder was denied 
based on findings that the current disorder was not incurred 
in service.  However, the Board notes a Written Brief 
Presentation by the Veteran's representative, dated in 
January 2009, which reflects the contention that the 
Veteran's pre-existing right shoulder disability worsened 
when he injured himself while performing push-ups in service.  
Additionally, no medical evidence of record includes an 
opinion as to whether the Veteran's pre-existing right 
shoulder disorder was aggravated by his military service.  

Therefore, under 38 C.F.R. § 3.159(c)(4), in a claim for 
disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  A medical examination or medical opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim.  Here, given the Veteran's assertions and the 
evidence showing diagnoses of a right shoulder disability, 
and considering the Veteran's allegation that there was an 
increase in his pre-existing right shoulder disability during 
service, the Board finds that a VA examination with a medical 
opinion is warranted to properly adjudicate the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC or RO should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the Veteran, as well as copies 
of all records of treatment, identified by 
the Veteran, from other medical providers 
not already of record.  If the AMC or RO 
is unable to obtain any pertinent evidence 
identified by the Veteran, it should so 
inform the Veteran and his representative 
and request that they submit the 
outstanding evidence.  

2.  Thereafter, the AMC/RO should arrange 
for the Veteran to undergo a VA orthopedic 
examination to determine the nature and 
etiology of any current right shoulder 
disorder. All necessary tests and studies 
should be accomplished, and all clinical 
manifestations should be reported in 
detail. 

An opinion should be provided as to 
whether a chronic right shoulder disorder 
clearly and unmistakably preexisted 
service and if so whether such right 
shoulder condition increased in severity 
beyond natural progression therein. The 
likelihood that a chronic right shoulder 
condition is otherwise related to military 
service also should be addressed.

Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The examiner 
should provide detailed rationale, with 
specific references to the record, for any 
opinions provided.  

3.  The AMC/RO should readjudicate the 
claim for service connection for PTSD.  If 
the benefit sought on appeal is not 
granted to the Veteran's satisfaction, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


